Citation Nr: 0721880	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the cervical spine to include headaches.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right shoulder 
disability with bursitis or arthritis.  

4.  Entitlement to service connection for a muscle injury to 
the right hand.  

5.  Entitlement to service connection for a broken arm.  

6.  Entitlement to service connection for a broken foot.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to October 
1984 in the United States Marines.  The veteran also had over 
5 months prior inactive duty training (IDT) service as well 
as subsequent active duty training (ADT) service in the West 
Virginia Air National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In May 2007, the veteran 
testified before the undersigned in Washington D.C. via video 
conference from the RO.  At the hearing, the veteran 
clarified that service connection for a right shoulder 
disability was being claimed.  


FINDINGS OF FACT

1.  A cervical spine disability to include headaches is not 
attributable to service.  

2.  A back disability is not attributable to service.  

3.  Bursitis or arthritis of the right shoulder was not 
initially manifest during service or within one year of 
active service separation nor is any right shoulder 
disability attributable to service.  

4.  A right hand disability is not attributable to service.   

5.  In May 2007, at his personal hearing, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the veteran that a withdrawal of the issue 
of service connection for a broken arm was requested.

6.  In May 2007, at his personal hearing, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the veteran that a withdrawal of the issue 
of service connection for a broken foot was requested.


CONCLUSIONS OF LAW

1.  A cervical spine disability to include headaches was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 101, 
106, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2.  A back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 101, 106, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  A right shoulder disability was not incurred in or 
aggravated by service and bursitis/arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 
106, 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

4.  A right hand disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 101, 106, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

5.  The criteria for withdrawal of a Substantive Appeal by 
the veteran as to the issue of service connection for a 
broken arm have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2006).

6.  The criteria for withdrawal of a Substantive Appeal by 
the veteran as to the issue of service connection for a 
broken foot have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in April 2003.  Thereafter, another VCAA letter 
was sent in December 2005.  Cumulatively, the VCAA letters 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  If there is VCAA deficiency, 
i.e., VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Simmons v. Nicholson, No. 
2006-7092 (Fed. Cir. May. 16, 2007); see also Sanders v. 
Nicholson, No. 2006-7001 (Fed. Cir. May. 16, 2007).

Most of the veteran's service medical records are unavailable 
for review.  VA contacted all appropriate venues to locate 
the pertinent inservice and post-service medical records and 
personnel records.  Unfortunately, only service medical 
records dated in February 1977 were received as well as 
medical records dated in the 1980's from the veteran's Air 
National Guard service.  Other post-service medical records 
have also been obtained, to the extent possible.  However, 
the Board finds that these records are sufficient to decide 
the claims made by the veteran.  The records from the 
veteran's Air National Guard service post-date prior IDT as 
well as active duty records and document what complaints, 
findings, and diagnoses were present as of October and 
November 1985 (the veteran was separated from active service 
in October 1984).  Thus, these records document the 
contemporary medical state of the veteran following in close 
proximity from the veteran's separation from active duty and 
also record the ADT medical complaints, treatment, and 
diagnoses.  Thus, the Board finds that VA has made all 
reasonable attempts to complete the record and afford the 
veteran the duty to assist in this case.  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service Connection for Cervical Spine, Back, Right Shoulder, 
and Right Hand Disabilities

Most of the veteran's service medical records are missing, as 
noted.  Under such circumstances, the Court of Appeals for 
Veterans Claims (Court) has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  This includes 
injuries or diseases incurred during ADT, or injuries 
suffered during IDT.  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Basically, this refers to the two weeks of 
annual training, sometimes referred to as "summer camp," that 
each Reservist or National Guardsman must perform each year.  
It can also refer to the Reservist's or Guardsman's initial 
period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 
1111, 1112, 1137; 38 C.F.R. § 3.307.

Arthritis will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in an of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, No. 2007-4019 WL 1892301 Vet. App. 
July 3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A review of the available service medical records shows that 
the veteran was examined in February 1977.  At that time the 
veteran did not report any complaints with regard to his 
cervical spine to include headaches, his back, his right 
shoulder, or his right hand.  The veteran reported that he 
had previously had broken bones.  He indicated that he had 
fractured fingers, his right wrist, and his right foot.  
Physical examination of the spine, musculoskeletal system, 
upper extremities, and neurological system were all normal.  

The veteran has submitted a copy of a periodical article 
which showed that he had been in an automobile accident and 
had suffered minor injuries.  The veteran reported that it 
occurred on September 14, 1979 and this was handwritten on 
the copy of the article.  The article is not dated.  The 
article does not specify the nature of any injuries sustained 
by the veteran.  

The veteran's Air National Guard records include an October 
1985 Report of Medical History.  The veteran identified 
significant past medical history, in particular knee 
disability.  He did not report having any complaints with 
regard to his cervical spine to include headaches, his back, 
his right shoulder, or his right hand.  Physical examination 
likewise did not reveal any findings or diagnoses of 
disabilities of the cervical spine to include headaches, 
back, right shoulder, or right hand.  

In November 1985, the veteran completed another Report of 
Medical History.  The veteran again identified significant 
past medical history, in particular knee disability.  He did 
not report having any complaints with regard to his cervical 
spine to include headaches, his back, his right shoulder, or 
his right hand.  A November 1985 Supplemental For Flying 
Class II examination reflected that the veteran's physical 
examination of the spine, musculoskeletal system, upper 
extremities, and neurological system were all normal.  The 
examination specifically identified disabilities with regard 
to other body areas.  On the examination report, the 
following statement was recorded: "Examinee denies and 
review of the medical records fails to reveal any significant 
medical or surgical history since last examination, 
21 Oct 81."

Post-service, in January 1988, the veteran was in an 
automobile accident.  The medical records of D.A.S., M.D., 
identify the right knee as having been injured.  In February 
1988, the veteran's spine was x-rayed.  X-rays of the 
cervical spine were unremarkable, although C7 was not 
adequately seen.  X-rays of the dorsal spine were 
unremarkable on lateral view.  X-rays of the lumbar spine 
revealed fractures of the transverse process of L3-4 on the 
left.  No other abnormality was noted.  X-rays of the pelvis 
revealed a nondisplaced fracture through the sacrum, more on 
the left than on the right.  

In November 1993, the veteran was treated by A.C.V., M.D.  At 
that time, he reported that he had suffered a pelvic injury 8 
years ago (1985) and had needed 1.5 months (he later reported 
4.5 months) of traction.  Currently, he had fallen at home.  
After the fall, he had experienced back pain radiated to his 
hips.  The diagnosis was herniated nucleus pulposus at L4-5.  
X-rays of the lumbar spine and pelvis were normal.  A 
computerized tomography (CT) of the lumbosacral spine 
revealed a small herniated nucleus pulposus of L4-5, central 
and left.

The post-service medical records also show that the veteran 
underwent a magnetic resonance imaging (MRI) of the left 
shoulder in December 1997.  The veteran has claimed a right, 
not a left shoulder, disorder.  

In October 2000, the veteran underwent a physical examination 
in conjunction with complaints of abdominal pain.  No 
abnormality of the cervical spine, back, right shoulder, or 
right hand was demonstrated.  A November 2000 private records 
noted that the veteran's past surgeries included right 
shoulder surgery.  No details were provided.  

In correspondence of record and at his personal hearing, the 
veteran presented his contentions.  He stated that during 
active duty in the Summer of 1997, he was replacing an 
aircraft cap when it exploded, he went back into a magnet 
gear board, hit his leg, and fell unconscious.  He was sent 
to the Naval Hospital where he remained for a week and then 
rejoined his duty tour.  He stated that he was told that he 
had fractured C2 and C3.  He wore a neck breaker for 3-4 
weeks.  Thereafter, he had some tension in his neck as well 
as headaches.  He also hurt his back.  Thereafter, in the 
early 1980's, the veteran related that he was in an 
automobile accident.  The veteran stated that his right hand 
and shoulder were injured.  He was hospitalized.  The veteran 
indicated that the newspaper article he submitted documented 
this accident (he previously indicated that it occurred in 
1979).  He reported that he has right shoulder and right hand 
pain which affected his ability to grip with that hand.  

Again, the Board points out that all efforts were made to 
obtain the veteran's service medical records as well as VA 
and private records which would corroborate the veteran's 
statements.  These efforts unfortunately yielded negative 
results.  

In sum, there is no record of any injury occurring during any 
period of IDT prior to August 1977, nor does the veteran 
assert that he suffered any injury during that time.  

The veteran maintains that when he first entered active duty 
during the Summer of 1977, he injured his back and fractured 
C2 and C3.  He developed headaches due to the cervical spine 
injury.  Later, in the early 1980's, while the veteran was 
still on active duty, he was in an automobile accident and 
injured his right hand and right shoulder.  He submitted an 
undated periodical article which showed that at some point, 
he was in an automobile accident and suffered what was 
described as being "minor injuries," but no specific 
details were provided.  The service medical records from the 
periods of time in question are unavailable.  The veteran was 
separated from active duty in October 1984.  However, the 
veteran's Air National Guard records reflect that when the 
veteran was examined approximately one year after his 
separation from active duty, he did not report either of 
these alleged incidents when he was purportedly injured.  On 
his October 1985 Report of Medical History, the veteran 
provided detailed information regarding left knee complaints 
and procedures performed.  He did not provide any significant 
medical history relative to his cervical spine to include 
headaches, his back, his right shoulder, or his right hand.  
He did not report any past injury to any of these areas.  The 
same was true in November 1985.  Again, he provided detailed 
information regarding his left knee.  He did not report any 
past injury or disease of the cervical spine to include 
headaches, back, right shoulder, or right hand.  Physical 
examinations in both October and November 1985 likewise did 
not reveal any findings or diagnoses of disabilities of the 
cervical spine to include headaches, back, right shoulder, or 
right hand.  

The Board finds these medical records to be competent as they 
reflect examination by a medical professional.  In addition, 
the veteran was competent to report his complaints at that 
time as well as his past medical history with which he was 
familiar.  These medical records also reflected history and 
examination in conjunction with his evaluation for a 
particular flying class.  The Board finds that the veteran's 
report at this time was contemporary to his medical state in 
1985 and he was likely to be forthcoming with the medical 
professional regarding any complaints that he had at that 
time, particularly since he made a detailed report regarding 
a left knee disability.  However, as noted, he did not report 
any past injuries to the neck, back, right shoulder or right 
hand.  The silence and the normal findings constitute 
negative evidence.  See, Forshey v. West, 12 Vet. App. 71 
(1998).

As noted above, the veteran is competent to report that his 
neck or back was hurt in the incident when he was replacing 
the aircraft cap.  He is competent to state that he was told 
that he fractured 2 cervical vertebrae.  He is competent to 
state that his neck was painful and that he had headaches and 
back pain.  The veteran is also competent to report that his 
right hand and right shoulder were injured in an automobile 
accident.  However, the Board finds that the veteran is not 
credible.  The credibility of the evidence is a factual issue 
for the Board.  See Jandreau.  Once evidence is determined to 
be competent, the Board must determine whether such evidence 
is also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr v. 
Nicholson, No. 04-0534 WL 1745833 Vet. App. June 15, 2007). 

The veteran made no report of any past history of any 
injuries to the neck, spine, or right upper extremity in 1985 
when he was otherwise reporting all past significant medical 
history and was being examined.  His physical examination was 
consistent with the lack of any complaints as the cervical 
spine, back, and right upper extremity were all objectively 
normal.  

The remainder of the evidence shows that in January 1988, 
post-service, the veteran was in an automobile accident.  
Thereafter, he underwent physical examination and x-rays.  X-
rays of the lumbar spine revealed fractures of the transverse 
process of L3-4 on the left.  X-rays of the pelvis were also 
abnormal.  In 1993, the veteran was again treated and 
reported that he had suffered a pelvic injury in 1985.  As 
noted, it actually occurred in 1988.  Recently, he had fallen 
at home.  Current x-rays of the lumbar spine and pelvis were 
normal, but a CT of the lumbosacral spine revealed a small 
herniated nucleus pulposus of L4-5, central and left.  No 
medical relationship whatsoever of these current injuries was 
made by the physician, as they occurred after service.  

There is no credible evidence of any injury to the neck, 
back, right shoulder, or right hand during active duty, ADT, 
or IDT.  There is no credible evidence of diagnoses of 
disease of the neck, back, right shoulder, or right hand 
during active duty or ADT.  There is no diagnosis of 
arthritis within one year of the veteran's separation from 
active duty.  The Board finds the 1985 medical records which 
reflected no such disease or injuries to be competent and 
credible.  Therefore, they constitute probative evidence.  
The subsequent records show that the veteran actually was in 
an automobile accident and suffered a fall at home after he 
was separated from service and was diagnosed with a back 
disability at that time.  In sum, the competent and credible 
evidence does not establish any etiological connection 
between claimed cervical spine disability to include 
headaches, back disability, right shoulder disability, or 
right hand disability, and service.  While the veteran is 
competent to make certain assertions, as noted, the Board has 
determined that his statements are not credible.  Thus, they 
are not probative and are insufficient to establish his 
claims of service connection.  

Further, the veteran does not currently have diagnoses of 
cervical spine disability to include headaches, right 
shoulder disability, or right hand disability.  He has been 
diagnosed with a back disability.  However, considering the 
back diagnosis and even assuming his has current disabilities 
of the cervical spine to include headaches, right shoulder , 
or right hand, the probative evidence is devoid of any 
etiological relationship to service.  In essence, the 
veteran's assertions of chronicity and continuity are 
unsupported, are contradicted by the documentary record, are 
not probative, and are outweighed by the probative evidence 
in this case.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.

Service Connection for a Broken Arm and A Broken Foot

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative. 38 
C.F.R. § 20.204.  At his personal hearing in May 2007, prior 
to the promulgation of a decision in the appeal, the Board 
received notification from the veteran that a withdrawal of 
the appeal as to the issues of service connection for a 
broken arm and service connection for a broken foot was 
requested.  


The veteran has withdrawn his appeal as to these issues, and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on these issues and 
they are dismissed.


ORDER

Service connection for residuals of an injury to the cervical 
spine to include headaches is denied.  

Service connection for a back disability is denied.  

Service connection for a right shoulder disability with 
bursitis or arthritis is denied.  

Service connection for a muscle injury to the right hand is 
denied.  

Service connection for a broken arm is dismissed.  

Service connection for a broken foot is dismissed.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


